UTZ, J.,
CONCURRING.
Although I join in affirming the damage award of the trial court, I wish to emphasize that I do so solely for the reason articulated supra in my brothers' response to the defendant's second assignment of error: that the disparity between the prayer for relief and the amount of the damage award was not explicitly questioned by the defendant in the court below. In my view, however, our reliance of the waiver doctrine could have been avoided if only the trial court had addressed the matter when it had the opportunity at an earlier stage in the proceedings to issue a ruling on the plaintiffs' motion for leave to amend their pleading. The application of the waiver rule in the case sub judice should not, therefore, be construed to denigrate in any way the singular importance of the trial court's duty to respond *32on the record to all motions that property come before it. See Newman v. Al Castrucci Ford Sales (Oct. 12, 1988), Hamilton App. Nos. C-870371 and C-870796, unreported.